Motion for an order modifying the order of this court granted on the 14th day of April, 1960 to extend the time to perfect appeal and to file and serve record and briefs from June 1, 1960 to July 22,1960 granted and such order is amended to provide that the time of the appellants to perfect appeal, file note of issue, and file and serve record and ‘brief is extended to July 22, 1960 and the -ease is to be placed on the September Term of this court for argument. Cross motion to dismiss appeal denied, without costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.